RYMER, CJ,
concurring.
I concur because Ninth Circuit precedent, Alvarez-Santos v. INS, 332 F.3d 1245, 1254 (9th Cir.2003), controls the credibility issue in this case. However, were I free of that constraint, I would hold that the Immigration Judge acted well within his discretion in finding Pereira-Aldana’s testimony incredible. The fact that he named ORPA guerrillas as his persecutors in his 1993 asylum application but named the Guatemalan military as his persecutors in his 1999 supplemental declaration and 2001 testimony is central to Pereira-Aldana’s account of persecution and goes to the heart of his asylum claim. See Ceballos-Castillo v. INS, 904 F.2d 519, 520 (9th Cir.1990) (switching accounts suf*819fices to support adverse credibility determination). While Pereira-Aldana offered an explanation for the difference—that the notario got it wrong and didn’t read what was written down back to Pereira-Aldana—he had no sensible explanation for why the notario would have fabricated critical elements of Pereira-Aldana’s account. In these circumstances, the IJ was not compelled to find that the explanation was plausible.